 In the Matter of HARRY BROWN MOTOR COMPANY, KRITZLER MOTOR COM3PANY, INC., GEORGE B. WELSH MOTORS, INC., KINCAID-WEBBER MOTORCOMPANY, PITTS-PRATT MOTOR COMPANY, SCIILOZMAN MOTOR COM-PANY, EMPLOYERSandLOCAL LODGE #778, INTERNATIONAL ASSOCIA-TION OF MACHINISTS, AND LOCAL UNION #498, AND LOCAL UNION#41, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, AFL, PETITIONERS 1Cases Nos. 17-RC-453, 17-RC-455, 17-RC-466, 17-RC-475,17-RC-482, and 17-RC-538.-Decided October 20, 1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated 2 hearing vas heldin this case on August 12 and 17, 1949, at Kansas City, Missouri, beforeCharles F. McCoy, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed .3Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The business of the Employers :The Employers are separate franchised dealers engaged in the saleand servicing of new and used automobiles and/or trucks and other.automotive equipment in Kansas City, Missouri, and vicinity.Each'The Joint Motion filed by Local Union #41 and Local Union #498, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, tosubstitute as party petitioner Local Union #41 for Local Union #498 with respect tocertain Employers in this consolidated matter is hereby granted.The name of LocalUnion #41 has accordingly been added to the caption herein.2 The captioned cases were consolidated for bearing by orders of the Regional Directordated July 19 and August 4, 1949.3 The Employers moved to dismiss the petitions on the grounds that joint petitions areimproper and that the Petitioners' showing of interest was not based upon joint designa-tions by the employees involved. In a companion case, in accordance with our usualpractice, we have held the filing of joint petitions to be proper.Matter of WhiteMotorCompany,86 N. L. R. B. 380. The showing of interest is a matter for administrativedetermination and is not subject to collateral attack.Matter of StokelyFoods,Inc.,83 N. L. R. B. 795. The motion to dismiss is, therefore, denied.86 N. L. R. B., No. 92.652 HARRY BROWN MOTOR COMPANY653Employer purchases motor vehicles and parts amounting to over$100,000 annually, approximately 90 percent of which represents out-of-State purchases.Each Employer's sales exceed $100,000 annually,approximately 10 percent of which represents out-of-State sales.We find, contrary to the contention of the Employers, that eachEmployer is engaged in commerce within the meaning of the Act 42.The Petitioners are labor organizations claiming to representemployees of the Employers.3.Questions affecting commerce exist concerning the representa-tion, of employees of the Employers within themeaning ofSection 9(c) (1) and Section 2 '(6) and (7) of the Act.4.The appropriate unit :The Petitioners are jointly seeking to represent separate units inthe service and parts departments of each Employer involved 5TheEmployers contend that parts department employees should be ex-cluded from the unit.All parties agree to the exclusion of employeesengaged in the sale of new and used automobiles and trucks and alloffice clerical employees.There is no history of collective bargainingfor any of the Employers in this case.The parts department of each Employer, with unessential differences,function in the same manner.Parts department employees receiveand catalogue automotive parts, and deliver them to the service depart-ment employees upon requisition or sell them to the public.Theparts department is physically separate from the service department,but is almost always immediately adjacent thereto.Parts departmentemployees are separately supervised.There is no evidence in this record of any interchange between serv-ice and parts department employees, but there is necessarily a certainamount of contact between the 2 groups of employees.All employeesin the 2 departments have substantially the same working conditions.There are between 10 and 30 employees in the 2-department unit soughtby the Petitioners; in each case the majority of the employees are in theservice department.The service departments of the various Employers perform theusualfunctions involved in automotive repair and maintenance.Theemployees in these departments vary in skill from experienced me-chanics, painters, and lubrication men to wash rack men and porters.4Matter of B. B. Burns Co., Inc.,85 N. L. R. B. 1025 ;Matter of Liddon White TruckCompany, Inc.,76 N. L. R. B. 1181.5The petitions, as amendedwithout objection at the hearing,set forth numerous jobclassificationsin theunit description.It is clear that the employees whom the Petitionersseekto represent are thosein the service and parts departments.As the job titles arenot thesamefor each Employer, and as the record discloses no problem in the Identifica-tion of the service and parts department employees for each Employer,we use the simplerand more general unit description. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has on many occasions, in businesses such as are hereinvolved, included parts department employees in a single unit withservice department employees.We have done this in cases where theparties were in agreementon the unit question,6 and where no per-suasive reason was advanced in opposition to either the petitioner'sor the employer's request for inclusion of parts department employees?We are of the opinion that where a petitioning union seeks torepresent a unit consisting of service and parts department employeesin an automobile sales and service agency, that such a unit should befound appropriate unless the record affirmatively shows that thereis no substantial community of interest between the two groups ofemployees."The Petitioners and the Employers in this case are inagreement to exclude from the unit office clerical employees and auto-mobile and truck salesmen.The remaining employees of these Em-ployers work in the service and parts departments. It is perfectlyclear that the service departments are heavily dependent upon thethe parts departments and in fact cannot function without efficientlyoperated parts departments. It seems proper to us, therefore, thatthe employees of these two departments be joined in one unit forcollective bargaining purposes.While the record discloses that thesale of parts to the general public is a substantial function of theparts departments of the various Employers, we are not persuadedthat this factor destroys the strong community of interest betweenservice and parts department employees.We find that all employees in the service and parts departments ofeach of the Employers, excluding office clerical employees, automobileand truck salesmen, service salesmen,° and supervisors as defined inthe Act,10 constitute separate units appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act-`9Matter of Wm. J. Silva Company,85 N. L. R. B. 573;Matter of The Everett AutomotiveJobbersAssociation, et at.,81 N. L. It. B. 304;Matter of Midtown Motors, et at,80 N. L.It.B. 1679;Matter of Adams Motors, Inc.,80 N. L. It. B. 1518.'Matter of Herboth Tractor Co.,et at.,79N. L. It. B. 431;Matter of Harrys Cadillac-Pontiac Company,et al.,81 N. L. It. B.1 ; Matter of Valley Truck and Tractor Company/,80 N. L. It. B. 444.'Compare such cases asMatter of Liddon White Truck Company, Inc.,andMatter ofB. B. Burns Co., Inc., supra,where we excluded parts department employees from the unitof service employees upon a finding that their principal activity was the sale of parts.SeealsoMatter of Lundahl Motors, Inc.,85 N. L. It. B. 224.It should be noted that the petitioner in theLiddoncase did notseekto represent partsdepartment employees.9 The parties agreed, and we find, that service salesmen should be excluded from theunit.10The parties agreed, and we find, that the managers of the service and partsdepartmentsare supervisors.11 George H. -Welsh Motors, Inc., operates a storage garage.The parties agreed, andwe find, that all full-time garage employees of this company should be included in the unit,and that part-time garage employees should be excluded. HARRY BROWN MOTOR COMPANYDIRECTION OF ELECTIONS12655As part of the investigation to ascertain representatives for thepurposes of collective bargaining with each Employer, elections bysecret ballot shall be conducted as early as possible, but not later than.30 days from-the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case wasbeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunits found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll. period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not:(1)The employees in each of the units relating to the Employerslisted in Appendix A desire to be represented, for purposes of collec-tive bargaining, by Local Lodge #778, International Association ofMachinists and Local Union #41, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, AFL,jointly; and(2)The employees in each of the units relating to the Employerslisted in Appendix B desire to be represented, for purposes of collec-tive bargaining, by Local Lodge #778, International Association ofMachinists and Local Union #498, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, AFL,jointly.12 If the petitioners are selected as the collective bargaining representative in any of theelections directed herein, they will be certified jointly, and the Employer involved will onlybe under an obligation to bargain with the Petitioners on a joint basis.